DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyose (PG Pub 20150094590).
Considering claim 1, Kiyose (Figure 11) teaches a piezoelectric element comprising: a first electrode layer (27 + paragraph 0075); a piezoelectric layer (28 + paragraph 0075) stacked on the first electrode layer; a second electrode (26 + paragraph 0077) layer stacked on the piezoelectric layer; a conductive layer (68 + paragraph 0077) continuously disposed on the piezoelectric layer and the first electrode layer in a plan view wherein the conductive layer (68 + paragraph 0077) is electrically separated from the second electrode layer and electrically in contact with the first electrode layer (27 + paragraph 0075).
Considering claim 2, Kiyose (Figure 11) teaches wherein the conductive layer (68 + paragraph 0077) is disposed in a void of the first electrode layer (see Figure 11 the conductive layer 68 into first electrode layer 27 so there would be a void part of the first electrode layer 27).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyose (PG Pub 20150094590) and in view of Kobayashi (PG Pub 20080278038).
Considering claims 3-4, Kiyose teaches the piezoelectric element as described above.
However, Kiyose does not teach a driver driven by the piezoelectric element.
Kobayashi (Figure 11) teaches a driver (17 + paragraph 0076) driven by the piezoelectric element.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a driver driven by the piezoelectric element into Kiyose’s device for the benefit of providing enhancing the actuation of the piezoelectric element.
Considering claims 5-6, Kiyose in view of Kobayashi (Figure 11) teaches a controller (16 + paragraph 0076) configured to control the piezoelectric actuator wherein the piezoelectric element drives the driver to one of transmit and receive an ultrasonic wave (abstract of Kiyose).
Considering claims 7-8, Kobayashi (Figure 11) teaches a controller (16 + paragraph 0076) configured to control the piezoelectric element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN P GORDON/Primary Examiner, Art Unit 2837